Title: To James Madison from William Willis, 24 January 1804 (Abstract)
From: Willis, William
To: Madison, James


24 January 1804, Barcelona. Has drawn on JM for $203.47 in favor of John Montague for consular advances made by William Willis and Company. As his total advances “do not amount to four hundred dollars, exclusive of Commissions, in the course of about five years, I hope and trust that this small draft will meet due honor.”
“I am yet at a loss to know the will of the Executive respecting me. Mr Leonard assurd me that the president was much offended with me, and gave me his word of Honor, that you told him (Mr Leonard) that you were confident I was guilty of the fabrication of those false papers, and that his appointment was to supercede me. It is impossible for me to prevent opinions which my Enemies are industryous in circulating but I trust You & the president are bot⟨h⟩ ere this Confident of my innocence and of the falshood of my Enemies. Some very distressing Anonymous letters were sent me just before Mr Leonards arrival here one of which, I shewd him, and he declard it contain’d the same Ideas which you had expressed to him in person on the same subject. But I hope and trust that on reflection you will see the falsity, & malice, of my Enemies. And that it will be the pleasure of the president to continue me in the office or appoint me to that of Madrid which I am told has a salary annexd to it.… An Englis⟨h⟩ frigate is off the harbour from the blockade of Toulon, where the English fleet were ten days ago.” Adds in a postscript: “As the malice of my Enemies is so great that they try every time I leave this City, for a few days; to impress an Idea that I go off suddenly without notif[y]ing my frie[n]ds of it: I therefore have thought best to advertise in the dayly paper of this City a leaf of which I enclose you.”
 

   
   RC (DNA: RG 59, CD, Barcelona, vol. 1). 3 pp.; docketed by Wagner as received 7 May. Enclosure not found.




   
   Willis wrote a third letter dated 24 Jan. 1804 notifying JM of the $203.47 he had drawn on him in favor of Barcelona merchant John Montague (ibid.; 1 p.).


